DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 3 are independent claims. Claims 1 and 2 are withdrawn. Claim 3 is amended. Claims 3-10 are currently examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ujihara et al (US 20170260647 A1, “Ujihara”) in view of Nomura et al (US 20120132130 A1, “Nomura”).
Regarding claims 3 and 4, Ujihara (entire document) teaches a method for manufacturing silicon carbide single crystal comprising preparing a silicon carbide seed crystal 9 (fig 1, 0017-0046 and 0067); preparing a silicon-based solution (molten composition) (fig 1, 0017-0044 and 0061-0064), and the solution including silicon (Si), yttrium (Y), and iron (Fe) (0064), forming a molten solution 5 including the silicon-based molten composition and carbon (C) (fig 1, 0064); growing (obtaining) the silicon carbide single crystal on the silicon carbide seed 9 crystal from the surface of the molten solution 5 (abstract and 0069).
Ujihara teaches the silicon-based solution including Si, Y, and Fe as addressed above, but does not explicitly teach the silicon-based solution as expressed in Formula SiaYbFec, wherein the a is equal to or greater than 0.5 and equal to or less than 0.7, the b is equal to or greater than 0.2 and equal to or less than 0.3, and the c is equal to or greater than 0.1 and equal to or less than 0.2. However, Nomura (entire document) teaches a method for manufacturing silicon carbide single crystal, wherein a silicon-based molten composition comprising Si, an element R and an element Z, R includes Y, and R includes Fe (0013, 0020 and claim 1), wherein an amount of R (Y) is from 0.1 to 0.7 (e.g., for Y: 0.1≤b≤0.7), and an amount of Z (Fe) is not more than 0.5 time of the amount of R (e.g., an amount of Fe is from (0.1x0.5) to (0.7x0.5) = 0.05-0.35 (e.g., for Fe: 0.05≤c≤ 0.35), 0.05≤WR/(Wsi+WR)≤0.75 (e.g., for Si: 0.33≤a≤13.3 by introducing the value of WR from 0.1 to 0.7) (0013 and 0020-0025), overlapping the instantly claimed “the a being equal to or greater than 0.5 and equal to or less than 0.7, the b being equal to or greater than 0.2 and equal to or less than 0.3, and the c being equal to or greater than 0.1 and equal to or less than 0.2” in Formula 1, SiaYbFec,” as recited in claim 3, and “the b being equal to or greater than 0.2 and equal to or less than 0.25, and the c being equal to or greater than 0.15 and equal to or less than 0.2” as recited in claim 4; overlapping ranges are prima facie obvious. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Ujihara per teachings of Nomura in order to provide a suitable solution composite for producing a SiC single crystal having less defects (Numura 0011-0013 and 0020-0025).  It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 5, Ujihara/Nomura teaches that the grown crystal is SiC single crystal (Ujihara abstract; Nomura abstract); apparently, the obtained silicon carbide crystal is in form of SiC (only having Si and C), e.g., a yttrium silicate is not precipitated.
Regarding claims 6 and 7, Ujihara/Nomura teaches that the solution raw material (silicon-base molten composition) is disposed in a crucible (Ujihara; 0061-0063; Nomura 0026 and 0027), and the solution raw material (solution) is preferably at a temperature of 1700 to 2100ºC for crystal growth, and heating the silicon-based molten composition in the crucible  (Ujihara 0063; Nomura 0026 and 0027), overlapping the instantly claimed 1800ºC. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Ujihara/Nomura teaches that the solubility of C in the solution reaches a super-saturation state by slowly lowering the solution temperature in the crucible (Ujihara 0068-0070; Nomura 0026), meeting the claim.
Regarding claim 9, Ujihara/Nomura teaches that a temperature is lowered along a downward direction at a temperature gradient of 10 to 50°C/cm (in a direction from a top portion of the solution having an inside portion to a bottom solution portion having a bottom surface contacting the silicon carbide seed) (Nomura 0027), e.g., the temperature gradient is -10 to -50°C/cm, overlapping the instantly claimed -20°C/cm; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Ujihara/Nomura teaches that a growth rate (speed) of the silicon carbide single crystal can be up to 420 µm/hrs (e.g., 0.42 mm/h) (Nomura table 2), within the instantly claimed range of equal to or greater than 0.1 mm/h. It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 3-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-8 and 10 of U.S. Patent No. 11203818 (‘818) in view of Ujihara et al (US 20170260647 A1, “Ujihara”) and Nomura et al (US 20120132130 A1, “Nomura”). Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 5-8 and 10 teach all of the instantly claimed limitations except for heating the molten composition in a crucible to a specific temperature and a specific temperature gradient being formed as recited in the instant claims 7 and 9. However all of these limitations which are not explicitly taught by claims of ‘818 have been taught by Ujihara/Nomura as addressed in the art rejection provided above.
Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “the claimed combination of yttrium and iron produces unexpected results when used in the claimed critical amounts”, have been considered but are not persuasive. As addressed above, Ujihara/Nomura teaches the molten solution comprising the composition of yttrium (having a value of b) and iron composition (having a value of c), and an amount of Y (yttrium) is from 0.1 to 0.7 (e.g., for Y: 0.1≤b≤0.7), and an amount of Fe (iron) is not more than 0.5 time of the amount of R (e.g., an amount of Fe is from (0.1x0.5) to (0.7x0.5) = 0.05-0.35 (e.g., for Fe: 0.05≤c≤ 0.35) (Nomura 0013 and 0020-0025), overlapping the instantly claimed “the b being equal to or greater than 0.2 and equal to or less than 0.3, and the c being equal to or greater than 0.1 and equal to or less than 0.2” as instantly argued or recited in the claim. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Furthermore, Ujihara/Nomura explicitly teaches that the method can produce high-quality large crystal (Ujihara 0012; Nomura 0041). Therefore the applicant’s asserted “unexpected result” (for example crystal growing result “good quality”) is already known in Ujihara/Nomura.
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it is examiner's position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714